DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-7 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 9-16 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “memory” and “processor” provide sufficient structure to perform all claimed limitations.
Claims 17-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacturer claim.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “determining a near-zero importance value subset from an importance value set associated with a machine learning model, a corresponding importance value in the importance value set indicating an importance degree of a corresponding input of a processing layer of the machine learning model, importance values in the near-zero importance value subset being closer to zero than other importance values in the importance value set; determining a target importance value from the near-zero importance value subset, the target importance value corresponding to a turning point of a magnitude of the importance values in the near-zero importance value subset; determining a proportion of importance values less than the target importance value in the importance value set in the importance value set; and determining the compression rate for the machine learning model based on the determined proportion.”
Claims 2-8 depend on claim 1 and therefore these claims are also allowed for the same reasons.
Claim 9 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 7 is also allowed for the same reasons as set forth in claim 1 above.
Claims 10-16 depend on claim 9 and therefore these claims are also allowed for the same reasons.
Claim 17 recites similar claim limitations called for in the counterpart claim 1.  Therefore, claim 17 is also allowed for the same reasons as set forth in claim 1 above.
Claims 18-20 depend on claim 17 and therefore these claims are also allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Achin et al. (U.S. Pat. App. Pub. No.: US 2018/0060738 Al) teaches prediction systems employing learning methods (para. [0002] and figures 1-2, for examples).
Zhao et al. (U.S. Pat. App. Pub. No.: US 2020/0133735 Al) teaches an optimizing systems employing learning model (para. [0024] & [0026], figures 1-2, for examples).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
7/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667